Argued March 14, 1928.
The referee awarded plaintiff compensation on a finding that her husband, Walter Skroki, met his death by accident sustained in the course of his employment. *Page 552 
This was affirmed by the compensation board and lower court; whereupon defendant brought this appeal. The only question raised is, whether that finding is based on any competent evidence. As that must be answered in the affirmative, the appeal fails. Skroki, an apparently well man, thirty-five years of age, was stricken at his work and died the next morning. The physicians, called as witnesses, gave as the cause of his death acute myocarditis, commonly called dilatation of the heart, which frequently results from overexertion. His employment in the mill was that of a shearman's helper and he was one of three who lifted and carried steel bars weighing two hundred pounds, held them in place while they were cut in two and then carried the halves and placed them on trucks. The day in question (November 15, 1926) was the warmest November 15 in the history of the local weather bureau and in the mill the air was hot and sluggish. Skroki began the day's work at seven o'clock and had continued about ten hours, working over time, during which he had, as his share of the loads, lifted and carried steel to the weight of over thirty thousand pounds. Late in the afternoon he suddenly became sick and after a rest was helped into an automobile, taken to his home and put in bed. He was air hungry and the doctor, finding him suffering from shock, with pulse and respiration very rapid and temperature subnormal, concluded his death was near. At midnight he became unconscious and died in the morning at seven o'clock.
In effect the opinion of the three physicians called by claimant was that Skroki's death resulted from acute dilatation of the heart caused by overexertion in a hot room. This met the requirement of our most recent cases (see Vorbnoff v. Mesta Machine Co. et al., 286 Pa. 199) and to some extent was corroborated by the physician called for the defendant.
That death was caused by overexertion in the course of employment is an accident compensable under the workmen's *Page 553 
compensation statutes is well settled. See Samoskie v. Phila. Reading C.  I. Co., 280 Pa. 203; Watkins v. Pittsburgh Coal Co., 278 Pa. 463; Hornetz v. Phila.  Read. C.  I. Co.,277 Pa. 40; Tracey v. Phila.  Read. C.  I. Co., 270 Pa. 65; Yodis v. Phila.  Reading C.  I. Co., 269 Pa. 586; Clark v. Lehigh Valley C. Co., 264 Pa. 529; Wolford v. Geisel M.  S. Co.,262 Pa. 454; Calderwood v. Consolidated L.  S. Co., 91 Pa. Super. 189. The same is true of death resulting from heat prostration: Lane v. Horn  Hardart B. Co., 261 Pa. 329; Matis et al. v. Schaeffer, 270 Pa. 141. It is equally well settled that death in the course of employment resulting from natural causes is not an accident or compensable. See Gausman v. Pearson Co., 284 Pa. 348; Lesko v. Lehigh Valley Coal Co.,270 Pa. 15; Clark v. Lehigh Valley C. Co., supra; McCauley v. Imperial Woolen Co., 261 Pa. 312. In the Gausman Case, supra, an old man was doing light work and it was not shown that the stroke came upon him as the result of heat, overexertion or any accident. In the instant case the award is amply sustained by expert evidence and by the circumstances.
The judgment is affirmed.